Order entered December 8, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00775-CV

                    MARCANTONIO ENTERPRISES, LLC, Appellant

                                              V.

                 STELLAR RESTORATION SERVICES, LLC, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-05272-2016

                                          ORDER
       Before the Court are (1) appellee’s December 6, 2017 unopposed motion to reinstate the

appeal, which was abated due to bankruptcy; (2) John S. Morgan’s October 24, 2017 unopposed

motion to withdraw as counsel for appellant; and (3) appellee’s response to the motion to

withdraw.

       Appellee recites in its motion to reinstate that the bankruptcy court entered an order on

October 11, 2017 modifying the automatic stay to permit the parties to pursue and defend the

appeal. Attached to the motion is a copy of the bankruptcy court’s order. We GRANT

appellee’s motion and REINSTATE the appeal. See TEX. R. APP. P. 8.3(a).
       Because the motion to withdraw as counsel does not comply with the requirements of

Texas Rule of Appellate Procedure 6.5, we DENY that motion. See id. 6.5. The denial is

without prejudice to refiling a motion that complies with rule 6.5.

       We note both the clerk’s record and the reporter’s record have been filed. Accordingly,

we ORDER appellant to file its brief no later than January 8, 2018.

                                                     /s/     CRAIG STODDART
                                                             JUSTICE